7 F.3d 237
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Michael WILLIAMS, Petitioner-Appellant,v.George WILSON, Warden, Blackburn Correctional Complex,Respondent-Appellee.
No. 93-5418.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1993.

1
Before:  MARTIN and BOGGS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
John Michael Williams, a pro se Ohio resident, appeals a district court judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Appellee has informed the court that he will not be filing a brief.


3
A jury convicted Williams in 1986 for criminal possession of a forged instrument in the second degree and for making a false statement on a debit card application.   He also pleaded guilty to a charge of being a second degree persistent felony offender and received an enhanced sentence totaling ten years.


4
After exhausting his availble state court remedies, Williams filed a petition for habeas relief contending that evidence used at trial was obtained pursuant to an illegal arrest;  that the prosecution used false testimony;  and that the trial court erroneously admitted into evidence a photocopy of a document rather than the original.   The petition was denied and this court affirmed.   Williams v. Parke, No. 90-5338, 1990 WL 198914, at * 1, 1990 U.S.App.LEXIS 21865, at * 3 (6th Cir.  Dec. 11, 1990).   Williams then filed a second petition claiming he received ineffective assistance of appellate counsel.   The district court dismissed the petition and this court affirmed.  Williams v. Parke, No. 91-6230, 1992 WL 73136, at * 1, 1992 U.S.App.LEXIS 7415, at * 4 (6th Cir.  April 10, 1992).


5
Upon review, we conclude that the district court properly dismissed Williams's habeas petition as successive because the same claim was previously considered and rejected on the merits by both the district court and this court.   See Rule 9(b), Rules Governing Section 2254 Cases in the United States District Courts;   Sanders v. United States, 373 U.S. 1, 15 (1963);   Lonberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir.), cert. denied, 481 U.S. 1055 (1987).


6
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation